BALEY, Judge.
The sole question raised on this appeal is whether the amount awarded to plaintiff’s attorney for his services was unreasonable and constituted an abuse of discretion by the trial judge.
It is well established that the amount of the allowance for attorney fees is in the discretion of the trial court and is reviewable only upon showing an abuse of discretion. Stanback v. Stanback, 270 N.C. 497, 155 S.E. 2d 221; Stadiem v. Stadiem, 230 N.C. 318, 52 S.E. 2d 899.
It seems clear that the services performed by plaintiff’s attorney in this case were difficult and time consuming and resulted in substantial benefit to the plaintiff. The evidence presented was ample to sustain the findings of fact made by the court. Under the facts found we see no abuse of discretion in the award of the attorney fee.
Affirmed.
Judges Britt and Hedrick concur.